ELLISON, J.
This action is on an account for cut stone furnished defendant at his instance and request. The judgment in the trial court was for the plaintiff.
*210The abstract of the record presented here does not show by the record proper that any motion for new trial was filed, or that there was a bill of exceptions filed. The bill of exceptions shows those things, but it has been ruled a great number of times that they must be shown by the record proper.
Defendant presented at the hearing a paper denominated a supplemental abstract. This was done without consent and cannot be noticed. [Thompson v. Ruddick, 213 Mo. 561, 111 S. W. 1131; Olay v. Pub. Co., 200 Mo. 665; Stark v. Zehnder, 204 Mo. 442; Stark v. Martin, 126 Mo. App. 575; Harding v. Bedoll, 202 Mo. 630; Pennowfsky y. Coerver, 205 Mo. 135; City of Macon v. Jaeger, 133 Mo. App. 643, 113 S. W. 1138; Gray v. Railway (decided this term).]
There being no error in the record proper, the judgment is affirmed.
All concur.